                Case 1:21-mj-02404-UA Document 3 Filed 03/11/21 Page 1 of 1

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                     X

  UNITED STATES OF AMERICA,                                          CONSENT TO PROCEED BY VIDEO OR
                                                                     TELE CONFERENCE
                         -against-
                                                                        -CR-     ( )( )


Willie Baines
                                        Defendant(s).
                                                   X

 Defendant Willie Baines hereby voluntarily consents to participate in the following
 proceeding via X                              videoconferencing or X teleconferencing:

  X       Initial Appearance Before a Judicial Officer

          Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
          Indictment Form)

 X        Bail/Detention Hearing

          Conference Before a Judicial Officer



/s/ Willie Baines                                        /s/ Jonathan Marvinny
 Defendant’s Signature                                    Defendant’s Counsel’s Signature
 (Judge may obtain verbal consent on
 Record and Sign for Defendant)

Willie Baines                                            Jonathan Marvinny
 Print Defendant’s Name                                   Print Counsel’s Name


 This proceeding was conducted by reliable video or telephone conferencing technology.

      3/11/21
 Date                                                     U.S. District Judge/U.S. Magistrate Judge
